AFCP 2.0 Decision
Applicant’s request to participate in the AFCP 2.0 pilot program submitted on June 7, 2021 is acknowledged. However, the after final amendment (AFA)) submitted with the aforementioned request cannot be reviewed and a search conducted within the guidelines of the pilot program.  Accordingly, the AFA is treated under pre-pilot procedure. 

Advisory Action
Box 3:
The AFA is not entered into consideration because of the following reasons: the amendment to claim 1, which now recites “closed film” backing foil of thermoplastic polyurethane changes the scope of the claimed invention such that it requires further search and consideration.  Moreover, the aforementioned amendment raises an issue of new matter under the 35 USC 112(a), which requires further consideration.  Further, the AFA adds a new claim 18 without cancelling a corresponding number of finally rejected claims.  Accordingly, the AFA is not entered into consideration. 

Box 12:
Applicant’s arguments submitted in the AFA is acknowledged.  However, the arguments are not found persuasive given that it relies on an amendment that requires further search and consideration, and the amendment is not entered. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 21, 2021